      Case 2:15-cr-00058-MCE Document 143 Filed 06/17/21 Page 1 of 1



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     TABITHA LOREAN VALDEZ
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                 )   Case No. 2:15-cr-00058-MCE-2
                                                )
11                    Plaintiff,                )
                                                )   ORDER TO FILE DEFENDANT’S EXHIBITS
12            vs.                               )   TO MOTION FOR COMPASSIONATE
                                                )   RELEASE
13    TABITHA LOREAN VALDEZ,                    )
                                                )
14                    Defendant.                )
                                                )
15                                              )
16
             IS HEREBY ORDERED that the Request to Seal Exhibit F, G, H, K and to Tabitha
17
     Lorean Valdez’s Motion for Compassionate Release be GRANTED, so that the private
18
     information is not available on the public docket. The records are to be provided to the Court and
19
     opposing counsel. These documents shall remain under seal until further Order of the Court.
20
            IT IS SO ORDERED.
21   Dated: June 16, 2021
22
23
24
25
26
27
28
     Order to Seal Documents                         -1-
